Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 1 of 12




                     
                     
                     
                 ([KLELW
      Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 2 of 12




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK

 DANIEL KLEEBERG, LISA STEIN,
 and AUDREY HAYS,
                                              Civil Action No. 16-CV-9517(LAK)
                     Plaintiffs,

        v.

 LESTER EBER; ALEXBAY, LLC f/k/a
 LESTER EBER, LLC;
 CANANDAIGUA NATIONAL
 CORPORATION d/b/a
                                              PLAINTIFFS’ FOURTH REQUEST
 CANANDAIGUA NATIONAL BANK
                                              FOR PRODUCTION OF
 & TRUST; ESTATE OF ELLIOTT W.
                                              DOCUMENTS TO THE EBER
 GUMAER, JR.; EBER BROS. & CO.,
                                              DEFENDANTS
 INC.; EBER BROS. WINE AND
 LIQUOR CORPORATION; EBER
 BROS. WINE & LIQUOR METRO,
 INC.; EBER-CONNECTICUT, LLC;
 and WENDY EBER,

                     Defendants.



      Plaintiffs Daniel Kleeberg, Lisa Stein, and Audrey Hays, through undersigned

counsel, request that Defendants Lester Eber; Alexbay, LLC; Eber Bros. & Co., Inc.;

Eber Bros. Wine and Liquor Corporation; Eber Bros. Wine & Liquor Metro, Inc.; Eber-

Connecticut, LLC; and Wendy Eber (together, the “Eber Defendants”) respond to this

request for production of documents and produce the following documents within

thirty (30) days of service at the offices of Clinton Brook & Peed, 101 Hudson Street,

Suite 2100, Jersey City, NJ 07302 or by email to brian@clintonbrook.com. Please note

that Defendants are under a continuing duty to reasonably supplement the
production with documents obtained or discovered subsequent to the service of their

responses.


                                          1
      Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 3 of 12




                                   INSTRUCTIONS

      31.      In response to these requests, you are required to produce all documents

relating to each request that are within your possession, custody or control, or within

the possession, custody or control of any of your agents, including, but not limited to,

your attorneys. If the documents are in the custody of another agency or entity who

will release it at your direction (e.g., bank, prior or current employer, accountant,

lawyer, etc.), they are considered to be within your control. You are required to obtain

and produce those documents.

      32.      If any of the documents described below cannot be produced in full, you
are to produce them to the extent possible, specifying and stating (i) the reasons for

your inability to produce the remainder, (ii) the nature of all efforts you made to

produce the documents in full, and (iii) whatever information, knowledge, or belief

you have concerning the substance of the contents of the documents not produced.

      33.      If any document or copy of any document has been changed or altered,

or any notes or other writings were made on a copy since a document was first

prepared, you are required to provide all such non-original copies in addition to the

original.

      34.      If any requested documents are lost, destroyed, or otherwise
unavailable, please so state and identify each such unavailable document, as the term

"identify" is defined below. If any unavailable document was, but is no longer, in the

possession, custody or control of the Defendant, state the manner and date of its

disposition.

      35.      These requests are intended to be continuing, requiring you to produce

whatever documents responsive to these requests you become aware of or

subsequently obtain.




                                           2
      Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 4 of 12




      36.     Specify, for each produced document, the production request to which

each document is responsive or place all documents responsive to a given request in

a folder labeled with the request number.

      37.    If the requested documents are maintained in a file, the file folder is

included in the request for production of those documents.

      38.    If you object to any request or portion thereof on the ground that it calls

for a document or information that is privileged from disclosure, falls within the work

product doctrine, or is otherwise protected from disclosure identify the item/document

and provide a privilege log setting forth (i) the privilege, doctrine, or other protection

you claim, (ii) the document’s date, author, addressee(s), copy addressee(s), and

others to whom the document was disclosed, including their title and statutes (i.e.

employee or outside legal counsel), (iii) the type and subject or heading of the

item/document, and (iv) the number of the specific document request(s) to which the

document is responsive.

      39.    If a document contains both privileged and non-privileged material, the

non-privileged material must be disclosed to the fullest extent possible without

thereby disclosing the privileged material. If a privilege is asserted with regard to

part of the material contained in a document, the party claiming the privilege must

clearly indicate the portions as to which the privilege is claimed. When a document

has been redacted or altered in any fashion, identify as to each document the reason

for the redaction or alteration, the date of the redaction or alteration, and the person

performing the redaction or alteration. Any redaction must be clearly visible on the

redacted document (e.g., black or grey fill, or an outline around the redacted area, but

not clear white on a white page with no text or outline).




                                            3
      Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 5 of 12




      40.    If production of any requested document(s) is objected to on the grounds

that production is unduly burdensome, describe the burden or expense of the

proposed disclosure.

      41.    If, in responding to these requests, Defendant encounters any

ambiguities when construing a question, instruction, or definition, the Defendant's

answer shall set forth the matter deemed ambiguous and the construction used in

answering.

      42.    Documents are to be delivered Bates stamped. If any documents

responsive to these requests is already Bates-stamped, either because you have

previously produced the document or because you received the document from

another source that applied the Bates stamp, the original Bates stamp should be

retained and you should identify the reason for the original Bates stamp. Such

documents need not be Bates stamped a second time for production in this litigation,

but if you choose to do so, you must apply such additional Bates stamps carefully so

that they do not obstruct previous Bates stamps or any other information on the

documents.

      43.    Electronically-stored information and documents are to be produced

electronically and in native format and a standard image file format (e.g., single-page

TIFFs or PDFs) along with a load file transmitting all available metadata, including

but not limited to the "created" and the "late modified" date fields, as well as a

"custodian" field indicating the source of the document. Excel spreadsheets, database

files, and any other files that are difficult to comprehend and read when Printed to 8

½ x 11 paper, are to be produced in native format only, with the associated load file.

Scanned versions of hard copy documents may be produced in only a standard image

file format, with the associated load file, or in original form.




                                            4
      Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 6 of 12




      44.    Documents are to be produced in the same order as they are kept in the

usual course of business or shall be organized and labeled to correspond with the

individually-numbered document requests below. All document productions—both

hardcopy and electronic sourced—are to indicate the custodian or source of the

document.

      45.    Any document that is responsive to more than one request need only be

produced once, provided that, if said document is not produced as it was kept in the

usual course of business, it shall be organized and labeled to correspond with any

request for which it is responsive.


                                      DEFINITIONS

A. Pursuant to S.D.N.Y. Local Civil Rule 26.3 and Federal Rule of Civil Procedure

   34, the following definitions apply to all discovery requests:

      1.     Communication. The term "communication" means the transmittal of

information (in the form of facts, ideas, inquiries or otherwise).

      2.     Document. The term "document" is defined to mean any designated

documents or electronically stored information—including writings, electronic mail

(“email”), drawings, graphs, charts, photographs, sound recordings, images, and
other data or data compilations—stored in any medium from which information can

be obtained either directly or, if necessary, after translation by the responding party

into a reasonably usable form. A draft or non-identical copy is a separate document

within the meaning of this term.

      3.     Identify (persons). The term “identify” with respect to persons means to

give, to the extent known, the person’s full name, present or last known address, and

when referring to a natural person, additionally, the present or last known place of

employment. Once a person has been identified in accordance with this


                                           5
      Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 7 of 12




subparagraph, only the name of that person need be listed in response to subsequent

discovery requesting the identification of that person.

       4.      Identify (documents). The term “identify” with respect to documents

means to give, to the extent known, the (i) type of document; (ii) general subject

matter; (iii) date of the document; and (iv) author(s), addressee(s) and recipient(s). In

the alternative, the responding party may produce the documents, together with

identifying information sufficient to satisfy Fed. R. Civ. P. 33(d).

       5.      Parties. The terms “Plaintiff” and “Defendant” as well as a party’s full

or abbreviated name or a pronoun referring to a party mean the party and, where

applicable, its officers, directors, employees, partners, corporate parent, subsidiaries,

or affiliates. This definition is not intended to impose a discovery obligation on any

person who is not a party to the litigation.

       6.      Person. The term “person” is defined as any natural person or any legal

entity, including, without limitation, any business or governmental entity or

association.

       7.      Concerning. The terms “concerning” or “regarding” mean relating to,

referring to, describing, evidencing, or constituting.

       B.      The following additional definitions are used in this discovery request:

       8.      “You” or “your” refers to the Eber Defendants and any of their

subsidiaries, affiliates, employees, agents or attorneys.

       9.      Including. The term “including” means “including without limitation,”

i.e. “including but not limited to.”

       10.     Affiliate. The term “affiliate” means any legal entity under common

ownership or control.




                                            6
      Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 8 of 12




      11.      Complaint. The term "Complaint" shall refer to the document originally

filed with the United States District Court for the Southern District of New York in

the above-captioned matter.

      12.      Answer. The term “Answer” shall refer to the Answer that you and

certain of your codefendants filed in the above-captioned matter on March 10, 2017,

ECF No. 42.

      13.      Entities. Without altering the uniform definitions of parties stated

above, the following abbreviations and acronyms are used to refer to certain entities,

including any of their officers, directors, employees, agents, and attorneys:

            a. “Eber Bros.” means Defendant Eber Bros. & Co., Inc.

            b. “Eber W&L” means Defendant Eber Bros. Wine and Liquor Corporation.

            c. “Eber Metro” means Defendant Eber Bros. Wine & Liquor Metro, Inc.

            d. “Eber-Conn” means Defendant Eber-Connecticut, LLC d/b/a Slocum &

               Sons.

            e. “Eber Companies” means Defendants Eber Bros., Eber W&L, Eber

               Metro, and Eber-Conn.

            f. “Eber Defendants” means Lester Eber, Wendy Eber, and the Eber

               Companies.

            g. “CNB” means Canandaigua National Bank & Trust, Canandaigua

               National Corporation and any corporate parents, subsidiaries, or

               affiliates.

            h. “Southern” means Southern Glazer’s Wine and Spirits, LLC and its

               corporate parent, subsidiaries, or affiliates.

            i. “PBGC” means Pension Benefit Guaranty Corporation.

            j. “Eder-Goodman” is used to refer to Eder-Goodman, LLC, and to Eder

               Bros., Inc., its owners (including both individuals and corporate parent,


                                             7
      Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 9 of 12




              if any), subsidiaries, or affiliates, including Andrew Eder and any of his

              family members.

            k. “Polebridge Bowman” means Polebridge Bowman Partners, LLC and

              any of its agents, owners, members, officers, directors, or affiliates.

      14.     “Any Defendant” or “all Defendants” means Lester Eber, Wendy Eber,

Eber Bros., Eber W&L, Eber Metro, Eber-Conn, Alexbay, CNB, Elliott Gumaer, and

the Estate of Elliott Gumaer.

      15.


                           RULES OF CONSTRUCTION

   A. Pursuant to S.D.N.Y. Local Rule 26.3(d), the following rules of construction

      apply to all discovery requests:

      1.      All/ Any/ Each. The terms “all,” “any,” and “each” shall each be construed

as encompassing any and all.

      2.      And/ Or. The connectives “and” and “or” shall be construed either

disjunctively or conjunctively as necessary to bring within the scope of the discovery

request all responses that might otherwise be construed to be outside of its scope.

      3.      Number. The use of the singular form of any word includes the plural

and vice versa.

   B. The following additional rules of construction are used in this discovery

      request:

      4.      The present tense includes the past and future tenses.

      5.      Words in the masculine, feminine or neuter form shall include each of

the other genders.




                                            8
      Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 10 of 12




                                DOCUMENT REQUESTS

       43.      The complete detailed transaction general ledger for each of the Eber

Companies from January 1, 2007 through the date of trial in this matter, exported

annually into Excel spreadsheet format (i.e., separated by year, so that each year’s

transactions is a separate worksheet or file).

       44.      All financial account statements for accounts held or controlled by, or

for the benefit of (in whole or in part), Lester or Wendy Eber, from August 2005 to

the present.

       45.      The portions of Lester Eber’s federal and state tax returns, from 2002 to

the present, reflecting or concerning any loans between Lester and any of the Eber

Companies.

       46.      Documents sufficient to show the net worth of Lester Eber as of each of

the following dates (within reasonable approximation, to the extent that financial

statements are not available for that specific date; and to the extent that certain

assets were not valued at any time near the date, then you should produce documents

sufficient to identify those assets):

             a. December 31, 2011.

             b. December 31, 2012

             c. December 31, 2013

             d. December 31, 2014

             e. December 31, 2015

             f. December 31, 2016

             g. December 31, 2017

             h. June 30, 2018

             i. The first day of trial (when it is set by the court)



                                               9
       Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 11 of 12




        47.      Documents sufficient to show the net worth of Wendy Eber as of each of

the following dates (within reasonable approximation, to the extent that financial

statements are not available for that specific date; and to the extent that certain

assets were not valued at any time near the date, then you should produce documents

sufficient to identify those assets)

              a. December 31, 2014

              b. December 31, 2015

              c. December 31, 2016

              d. December 31, 2017

              e. June 30, 2018

              f. The first day of trial (when it is set by the court)

        48.      Documents sufficient to show all of the assets and liabilities of Alexbay

as of the first day of trial (when it is set by the court).

        49.      Complete copies of Lester Eber’s federal and state income tax returns

for 2014 (through present) along with any and all attachments thereto, including but

not limited to any 1099 or W-2 statements Lester Eber received in these tax years. 1
        50.      Complete copies of Wendy Eber’s federal and state income tax returns

for 2014 (through present) along with any and all attachments thereto, including but

not limited to any 1099 or W-2 statements Wendy Eber received in these tax years.

        51.      All engagement agreements or conflict waivers relating to the purported

joint representation of Eber W&L and Lester by Gumaer.

        52.      All emails (with attachments) between any Eber Defendants’ attorneys

and Harris Beach or its attorneys since December 11, 2014, including all emails

concerning settlement and Patrick Dalton’s affidavit.


1
 We make these requests for personal tax filings in the event that Defendants fail to provide alternative reliable
documentation of their finances, including their sources and amounts of income and each individual’s net worth.


                                                       10
     Case 1:16-cv-09517-LAK Document 368-3 Filed 09/01/21 Page 12 of 12




      53.    All documents concerning the attempts to contact four different

distributors between 2008 and 2012, as described in Paragraph 30 of Lester Eber’s

Affidavit dated June 24, 2015 (Bates No. EB-00017536).

      54.    All documents that you or your counsel relied on or referenced in

preparing your answers to any of Plaintiffs’ Interrogatories to any Eber Defendants.



      Plaintiffs reserve the right to serve additional documents requests as deemed

necessary and appropriate in the course of discovery.

Dated: July 24, 2018

                                       /s Brian C. Brook       .
                                       Brian C. Brook
                                       CLINTON BROOK & PEED
                                       101 Hudson Street, Suite 2100
                                       Jersey City, NJ 07302
                                       (212) 256-1957
                                       brian@clintonbrook.com

                                       Counsel for Plaintiffs Daniel Kleeberg, Lisa
                                       Stein, and Audrey Hays




                                         11
